Citation Nr: 1818951	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 20 percent prior to June 30, 2015, and higher than 30 percent thereafter, for right rotator cuff tear with tendinitis and degenerative arthritis ("right shoulder disability"). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
code
A. Gibson
INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1990 to August 1999.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville.

In January 2018, the Veteran had a personal hearing before the undersigned VLJ.

As discussed during his hearing, and explained in more detail below, the Board has reframed the issue on appeal as a claim for a higher initial rating for the right shoulder.  The issue certified to the Board was entitlement to an earlier effective date for his 30 percent rating for his right shoulder.  The Board construes the April 2016 notice of disagreement (NOD) that was filed in response to the March 2016 rating decision as a timely statement in lieu of a Form 9 formal appeal to the Board in response to the March 2016 statement of the case (SOC).  38 C.F.R. § 20.202 (2017).  The March 2016 SOC addressed his initial rating, and was the issue the Veteran intended to appeal.  

In this decision, the Board is assigning an initial rating prior to June 30, 2015, of 30 percent for his right shoulder.
 

FINDING OF FACT

In resolving all doubt in his favor, the Veteran's right shoulder disability has manifested with painful motion limited to midway between the side and shoulder level for the entire period on appeal.  



CONCLUSION OF LAW

The criteria are met for an initial 30 percent rating for right shoulder disability under DC 5201 effective from January 22, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5201, 5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In regard to the pending appeal, this claim has been pending since the January 22, 2015, the date of receipt of the Veteran's claim for an increased rating for his service-connected left shoulder.  The February 2015 rating decision established service connection for his right shoulder disability as associated with his left shoulder disability and assigned an effective date of January 22, 2014.  When claiming an increase in an already service-connected disability, the effective date of an increase (here, the separate rating assigned for his right shoulder disability) may be up to a year prior to receipt of the claim, if it is factually ascertainable on that date that the increase had occurred.  Here, it was found to be factually ascertainable that the Veteran had a right shoulder disability related to his left shoulder disability on January 22, 2014.  See 38 C.F.R. § 3.400(o) (2017).  

The initial rating for the right shoulder disability was assigned as 20 percent.  In a March 2015 notice of disagreement (NOD), the Veteran appealed this initial rating.  Thereafter, in June 2015, he also filed a claim for an increased rating for his right shoulder, which was already on appeal.  This caused some confusion at the RO, as he was granted a 30 percent rating in a July 2015 decision, with an effective date of June 4, 2015, which is the date of receipt of that claim.  He filed another NOD in December 2015, resulting in a March 2016 statement of the case (SOC).  A rating decision was issued at the same time, explaining that it was error to assign an effective date based on receipt of the June 2015 claim when the claim was already on appeal.  The effective date for his 30 percent rating was changed to June 30, 2015, the date it was found to be factually ascertainable that an increase in severity had occurred.  Id.  This date is based on the date of his most recent VA examination of the right shoulder.  

In response to these simultaneously issued decisions, in April 2016, the Veteran filed a NOD to the rating decision that pertained to the effective date of his 30 percent rating, but argued that his initial rating should have been higher.  This resulted in the June 2016 SOC that pertained to the effective date of his 30 percent rating.  He filed his Form 9 formal appeal shortly thereafter, and that was the issue certified to the Board.  

The Veteran did not file a Form 9 Appeal to the Board within 60 days of the March 2016 SOC that pertained to the initial rating of his right shoulder.  However, as discussed in the Introduction, the Board construes his April 2016 NOD to qualify as a statement in lieu of a Form 9.  38 C.F.R. § 20.202 (2017).  As mentioned, the NOD argued that his initial rating should be higher, which shows the requisite intent to further appeal the issue to the Board.  Id.  Accordingly, the issue under consideration is whether the Veteran is entitled to a higher initial rating, as set forth above.

Increased initial rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's right shoulder is currently rated as 20 percent disabling prior to June 30, 2015, and 30 percent thereafter, under DC 5003-5201.  38 C.F.R. § 4.71a (2017); see also 38 C.F.R. § 4.27 (2017) (explaining and setting forth the procedure for assigning hyphenated ratings).  

Under DC 5003, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a , DCs 5003, 5010 (2017).  The diagnostic codes pertaining to limited motion of the shoulder are DCs 5200 and 5201, and his disability has been rated under the criteria in DC 5201.

Under DC 5201, limitation of motion of the arm, a 20 percent rating is assigned when the arm can only be lifted to shoulder level, for both the major and minor side.  Motion limited to midway between the side and shoulder level on the major side warrants a 30 percent rating, but on the minor side warrants a 20 percent rating.  Motion limited to 25 degrees from the side on the major side warrants a 40 percent rating, but on the minor side warrants a 30 percent rating.  Id., DC 5201.

The Board notes the Veteran is right-handed, therefore his right shoulder is rated as his major side.  Id. 

The Veteran has argued that the February 2015 VA examination was inadequate, and does not represent the level of disability he had when his right shoulder was service-connected.  He argues that the examiner did not use a goniometer when taking his range of motion measurements, and consequently did not record accurate measurements.  In support, he notes that the June 2015 VA examination, which was just a few months later, was conducted with a goniometer and showed more severe limitations.  He argues that he had the same limitations in February 2015 that he showed in June 2015, and that his initial rating should be 30 percent.   

The Veteran has reported that the range of motion testing was at the February 2015 VA examination conducted improperly.  As indicated in the regulations, the use of a goniometer in the measurement of limitation of motion is indispensable.  38 C.F.R. § 4.46 (2017).  The Board notes the February 2015 VA examination report does not contain an affirmation that a goniometer was used.  The Veteran is competent to report this difference in his VA examinations.  The Board finds it credible, as there is no evidence that contradicts or suggests otherwise.  Accordingly, the Board finds the range of motion testing results contained in the February 2015 VA examination report are not adequate for adjudication.  The June 2015 VA examination, however, is found to be adequate, and the Board notes the Veteran raised no objections to the findings in that report.

The record shows the Veteran has been treated for his left shoulder symptoms consistently by VA treatment providers for the entire period on appeal.  The Veteran has testified to chronic and constant pain in the right shoulder that he is disruptive to living a "normal life."  During his hearing, he also reported that he is a candidate for surgery, which is also reflected in his treatment records.  The June 2015 VA examination report showed limited abduction to 45 degrees.  Normal abduction is 180 degrees.  38 C.F.R. § 4.71a, Plate I (2017).  The examiner indicated that he had additional limitation after extended use due to pain, fatigue, weakness, lack of endurance, and incoordination, but not to 25 degrees from the side.

Based on this evidence, and in resolving all doubt in the Veteran's favor, the Board finds that an initial 30 percent rating is warranted for his right shoulder disability, for the entire period on appeal.  38 C.F.R. §§ 3.400, 4.71a, DC 5201 (2017).    

The Board does not find that a rating higher than 30 percent is warranted for limited motion at any time during the appeal period.  The June 2015 VA examination shows functional loss, but the examiner did not opine that the loss would result in motion limited to 25 degrees from the side.  None of his treatment records show or suggest that he has ever had that level of loss in the right shoulder.  38 C.F.R. §§ 4.40, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the testing of record, in conjunction with the Veteran's statements, are sufficient to determine the level of disability, to include when considering functional limitation.

The June 2016 VA examination shows favorable ankylosis, with abduction to 60 degrees.  Under DC 5200, this evidence warrants a 30 percent rating.  38 C.F.R. § 4.71a (2017).  The Board notes that this diagnostic code would not avail him of a higher rating.  A separate rating under DC 5200 is not permitted, as ankylosis is another form of limited motion.  He cannot have two ratings for the right shoulder based on limited motion; that would result in pyramiding, which is impermissible.  38 C.F.R. § 4.14 (2017).

The record shows he has mild winging of the right scapula, as well as mechanical symptoms such as clicking and catching.  These symptoms would be rated under DC 5203, which pertains to impairment of the clavicle or scapula.  38 C.F.R. § 4.71a (2017).  Malunion of the scapula warrants a 10 percent rating; nonunion of the scapula without loose movement warrants a 10 percent rating; nonunion with loose movement warrants a 20 percent rating; dislocation warrants a 20 percent rating; or, rate on impairment of function of contiguous joint.  Id.  The criteria directs the rater to rate on impairment of function if that results in a higher rating, as it does here.  Accordingly, a separate rating for the right shoulder is not warranted based on this evidence, as per the criteria that applies to it.  38 C.F.R. § 4.71a, DC 5203 (2017).      

The record does not show impairment of the humerus, therefore DC 5202 is not for application.








ORDER

A 30 percent initial rating is granted for right rotator cuff tear with tendinitis and degenerative arthritis, effective from January 22, 2014.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


